The appeal in this case should be dismissed. A notice of appeal was not given in time, and the statement of facts has never been filed, though many months have passed since the time for filing the statement of facts expired. All of the procedure here is in violation of Rule of Supreme Court 12, 18 Wash. 2d 14-a, and the decisions of this court in the following cases: State v. White,40 Wash. 428, 82 P. 743; State v. Harder, 130 Wash. 367,227 P. 501; State v. Schafer, 154 Wash. 322, 282 P. 55; Statev. Hall, 185 Wash. 685, 56 P.2d 715; State v. Marcy,189 Wash. 493, 65 P.2d 1271; State v. Currie, 200 Wash. 699,94 P.2d 754; State v. Nelson, 6 Wash. 2d 190, 107 P.2d 1113;State v. Hampson, 9 Wash. 2d 278, 114 P.2d 992; State v.Domanski, 9 Wash. 2d 519, 115 P.2d 729; and State v.Conners, 12 Wash. 2d 128, 120 P.2d 1002.